Citation Nr: 0907857	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, to include restoration of a 100 percent 
evaluation and special monthly compensation (SMC) at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955 
and January 1956 to September 1974.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.



FINDINGS OF FACT

1.  Service connection for prostate cancer was granted with a 
disability evaluation of 100 percent and SMC was granted at 
the housebound rate effective from October 28, 2003, and both 
remained in effect until October 31, 2005.

2.  A January 2005 rating decision proposed to reduce the 100 
percent evaluation for prostate cancer to 20 percent 
disabling and terminate SMC at the housebound rate.  

3.  The January 2005 notice to the Veteran of the proposed 
reduction was not in conformity with the requirements of 
38 C.F.R. § 3.105(e) & (i).  



CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
prostate cancer and SMC at the housebound rate have been met.  
38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.350, 4.1-4.14, 4.115b, Diagnostic Code 
7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, considering the favorable 
outcome detailed below, the VA's "duty to notify" and 
"duty to assist" obligations need not be addressed at this 
time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, a 100 percent rating is warranted 
for malignant neoplasms of the genitourinary system (prostate 
cancer).  The Rating Schedule further provides that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b.

SMC at the housebound rate may be paid if a Veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the Veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his or her dwelling or the 
immediate premises (or, if institutionalized, to the ward or 
clinical areas), and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  Based upon the 100 percent schedular evaluation 
for prostate cancer in conjunction with the Veteran's 
service-connected disabilities rated at 60 percent, he was 
granted SMC at the housebound rate.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions 
under 38 C.F.R. § 3.105(e), the beneficiary will be informed 
that he will have an opportunity for a pre-determination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a pre-determination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1).

Following the pre-determination procedures specified in 38 
C.F.R. § 3.105(e) and (i), final action will be taken.  If a 
pre-determination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the 
hearing as well as the other evidence of record including any 
additional evidence obtained following the hearing pursuant 
to necessary development.  A written notice of the final 
action shall be issued to the beneficiary and his 
representative, setting forth the reasons therefor and the 
evidence upon which it is based.  Where a reduction or 
discontinuance of benefits is found warranted following 
consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  See 38 C.F.R. § 3.105(i)(2).

After reviewing the record, the Board is compelled to 
conclude that restoration of the 100 percent rating for 
prostate cancer and SMC at the housebound rate is required in 
light of RO's failure to observe certain procedures 
established by regulation for reducing a disability rating.  
The relevant Diagnostic Code for prostate cancer specifically 
provides that when a reduction from the 100 percent rate is 
considered warranted the provisions of 38 C.F.R. § 3.105(e) 
must be followed.  That regulation in turn is subject to the 
procedures in 38 C.F.R. § 3.105(i).  In this case the Board 
finds that the January 2005 notice of the proposed reduction 
did not advise the Veteran that he would be given 60 days for 
the presentation of additional evidence to show that 
compensation benefits should be continued at their present 
level or inform him that he would have an opportunity for a 
pre-determination hearing, provided that a request for such a 
hearing was received within 30 days from the date of notice.  
Thus, this notice violated the clear requirements found in 38 
C.F.R. § 3.105(e) & (i) that such notice shall be provided.

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that VA is not free 
to ignore regulations that the Secretary has promulgated 
consistent with his statutory authority, but rather that the 
VA is required to apply all relevant statutes and regulations 
appropriate to the particular case before it.  See Wilson v. 
West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 
238 (1994).  The Court has further held that a rating 
reducing the evaluation assigned a service-connected 
disability is void ab initio where VA has failed to follow 
the due process procedures pertaining to such reductions.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) 
(noting that implicit in the regulations pertaining to rating 
reductions is that a service-connected rating reduction is 
invalid if the procedures are not followed).

Because the January 2005 proposed reduction violated the 
procedural requirements established in 38 C.F.R. § 3.105(e) & 
(i), the Board finds that the August 2005 rating decision 
reducing the evaluation assigned the prostate cancer from 100 
percent to 20 percent disabling and terminating SMC at the 
housebound rate is void ab initio.  Consequently, the Veteran 
is entitled to restoration of the 100 percent evaluation for 
his prostate cancer and SMC at the housebound rate.

In restoring the 100 percent rating for the Veteran's 
prostate cancer and SMC at the housebound rate, the Board is 
not addressing whether the evidence on file supports the 
restoration of a total schedular evaluation or SMC at the 
housebound rate on the merits.  Rather, the Board concludes 
that restoration is required in this case because the 
regulations governing the process of reducing a rating were 
not correctly followed.


ORDER

Restoration of a 100 percent rating for prostate cancer and 
SMC at the housebound rate is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


